Case 1:17-CV-05888-DAB Document 30 Filed 02/21/19 Page 1 of 1

UNITED sTATEs DISTRICT CoURT
soUTHERN DISTRICT oF NEW` YoRK

 

WINSOME TH_ELWELL,

STIPULATION OF
Plaintiff, VOLUNTARY DISMISSAL

- against _
17-cv»5888 CDAB)

THE CITY OF NEW YORK, MINA MALIK, and BRIAN
CONNELL,

Defe`n'dants.

X

 

IT IS HEREBY STIPULATED AND AGREED by and between the parties as
represented by their attorneys below that, pursuant to Rule 41(a)(l)(A)(ii) of the Feder`a.l Rules of
Civil Procedure, the above-captioned proceeding is hereby dismissed with prejudice and without

costs, expenses, or fees to any party, and an order to that effect may be entered without further

notice.
, r=ze>. 2 ‘, >°' ?
Dated: ' ' ,
New York, New York

SaInuel O. Maduegbuna ZACHARY W. CARTER

Maduegbuna Cooper LLP Corporation Counsel of the

30 Wall Street, 8th Floor City of New York `

New _York, New York 10005 Attomey for Defenda`nt

(212) 232-0155 100 Church Street, 2-188
New York, New York 10007
(212) 356-2475

By: ~ By:

_ _,S’a‘r{uel O. Maduegbuna Wo. G{MM $‘WWL
Assistant o ' Counsel

